---~-.

         AO MSB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of!   7
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                          v.                                               (For Offenses Committed On or After November 1, 1987)


                           Alexis Antonio Penate-Lopez                                     Case Number: 3: l 9-mj-20402

                                                                                           Payton Thea Marie Randle
                                                                                           Defendant's Attorney


         REGISTRATION NO. 82712298

         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint
                                                   ~~~_.:.~~~~~~~~~~~~~~~~~~~~~~~~~


          D was found guilty to count( s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                   Nature of Offense                                                                 Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

          D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




          D Count(s)           ~~~~~~~~~~~~~~~~~~
                                                                                            dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       6 TIME SERVED
          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                           charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, February 20, 2019
                                                                                         Date of Imposition of Sentence


         Received
                        , \··"- c:,k
                           ~     ~                         F-IL_E_D------i HidLt~OCK
                       DUSM

                                                            FEB 2 0 2019                 UNITED STATES MAGISTRATE JUDGE
                                                  CLERK. U.S. DISTRICT c,ouRT
                                                SOUTHE n<•
                                                       ,,,.
                                                            DISTRICT OF CA ... IFORNIA
                                                                             DEPUTY
         Clerk's Office Copy ~Bi!_Y- - - - - _ _ _ : ; _ - - - - -                                                                     3:19-mj-20402
